MEMORANDUM **
Jeffrey Lamont Taylor, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging prison officials violated his First Amendment rights by denying him access to the law library. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal under 28 U.S.C. § 1915A de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We affirm.
The district court properly dismissed Taylor’s claim that he was denied access to the prison library and thus deprived of a fair trial, because Taylor could not demonstrate any actual injury. See Lewis v. Casey, 518 U.S. 343, 351, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996) (finding that there is no abstract freestanding right to a law library and that the inmate must demonstrate that his efforts to pursue a legal claim were hindered).
Taylor’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.